MEMORANDUM **
Mike L. Charleston appeals pro se the district court’s order denying his second motion to reconsider the district court’s summary judgment for Schuck & Sons Construction in his action alleging wrongful termination. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the district court’s denial of a motion for reconsideration under Fed.R.Civ.P. 60(b), see Am. Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 899 (9th Cir.2001), and we affirm.
Charleston contends that the judgment should be set aside due to extraordinary circumstances. This contention lacks merit because Charleston’s allegations do not rise to the level of extraordinary circumstances justifying relief under Rule 60(b)(6). See United States v. Alpine Land & Reservoir, Co., 984 F.2d 1047, 1049 (9th Cir.1993).
We do not consider whether the actions of Charleston’s attorney constitute excusable neglect under Rule 60(b)(1) because Charleston expressly states he is not arguing excusable neglect.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.